Citation Nr: 1408916	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1971 to December 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was scheduled for a June 2012 Board hearing but did not appear and has not contacted the VA to request that the hearing be rescheduled.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's annualized countable annual income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 1502, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to nonservice-connected VA pension benefits.  Improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002).  Basic entitlement to such pension exists if, among other things, the Veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.21.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  

The RO denied entitlement to nonservice-connected pension beginning February 1, 2009, finding that the Veteran's income exceeded the maximum annual disability pension limit as of that date.

The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21. At the time the Veteran filed his claim, the MAPR for a veteran with no dependents, as this Veteran is, was $11,830.

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  The Veteran has stated that Social Security Administration disability benefits (SSDI) is his only source of income.  Income from SSDI is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Records indicate that the Veteran's SSDI benefit amounts to $1,220 per month, or $14,640 per year.  

Under 38 C.F.R. § 3.272, the following are excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits; payment under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  

In addition, the Veteran received a one-time retroactive VA pension benefit payment of $1,913 in 2009.  That has been excluded from the Veteran's countable income.  38 C.F.R. § 3.272(c).

The Veteran reports that $537.50 of his SSDI benefit is withheld each month for back child support for a child who no longer qualifies as a dependent.  Child support payments are not listed under 38 C.F.R. § 3.272 and are therefore not excluded.

The Veteran has also stated that the VA takes $183 per month for past medical expenses.  Unreimbursed medical expenses paid within the 12-month annualization period regardless of when the indebtedness was incurred are excluded from the amount of an individual's income under 38 C.F.R. § 3.272 but only to the extent that they exceed five percent of the MAPR.  Thus, even if the Veteran paid $183 per month for medical expenses beginning in February 2009, and subtracting the full allowable amount of $1,605 ($2,196 for the 12-month period minus the 5 percent exclusion set by law under 38 C.F.R. § 3.272), the Veteran's income remained above the $11,830 cap for a Veteran with no dependents.

Accordingly, nonservice-connected pension benefits cannot be granted.  In reaching this conclusion, the Board notes that the Veteran's income clearly exceeds the current MAPR ($12,465), as well as the MAPR at the time of filing ($11,830), even subtracting excludable expenses.

In short, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to nonservice-connected pension based on the Veteran's excessive income level.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

VA's duties to assist and notify have been considered in this case.  However, as the law, and not the facts, is dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Indeed, the enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Because the maximum annual pension rate and excludable amounts are outlined in statutes and regulations, to which the Board is bound, the Board's review is limited to interpretation of the pertinent law and regulations.  In this case, the law is dispositive and entitlement to non-service connected VA pension benefits is precluded as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); cert. denied, 537 U.S. 821 (2002). 


ORDER

Entitlement to non-service connected VA pension benefits is denied.



____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


